Exhibit 10.21

 

EXECUTIVE SEVERANCE POLICY

 

This Executive Severance Policy (“Policy”) has been established by Adaptimmune
Therapeutics plc (the “Company”) on March 10, 2017 to provide Executives with
the opportunity to receive severance benefits following termination of
employment under certain conditions. The purpose of the Policy is to attract and
retain qualified executives. This Policy is applicable to all Executives
regardless of base location. This Policy is intended to be a top hat welfare
benefit plan under the U.S. Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), maintained for a select group of management or highly
compensated employees.

 

1.     Notice of Termination; Company’s Obligations Upon Cessation of Employment
Period.

 

(a)     Notice of Termination.  Notice of termination will be provided in
accordance with the terms of the relevant Executive’s Employment Agreement.

 

(b)     Company’s Obligations Upon Cessation of the Employment Period.

 

(i)            Accrued Benefits.  Unless stated otherwise, where terms of this
Policy are inconsistent to the terms of Executive’s Employment Agreement, the
terms of Executive’s Employment Agreement shall prevail. Subject to Executive’s
Employment Agreement, upon Executive’s termination of employment for any reason
and save as explicitly otherwise provided in Executive’s Employment Agreement,
Executive shall be entitled to receive: (A) Base Salary (as defined in
Executive’s Employment Agreement) earned for services rendered by Executive
through the date of termination, which shall be paid on the next succeeding
payroll date unless otherwise mutually agreed; (B) payment of any accrued but
unused vacation as of the date of termination owed to Executive as provided for
under Executive’s Employment Agreement; (C) any unpaid expense reimbursement
owed to Executive under Executive’s Employment Agreement, which shall be paid
within thirty (30) days of the date of termination; and (D) any amount earned,
accrued and arising from Executive’s participation in, or benefits accrued
under, any Company employee benefit plan or arrangement, which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans and arrangements (collectively, the “Accrued Benefits”).

 

(ii)           Termination by Company Without Cause or by Executive For Good
Reason; No Change in Control.  If the Employment Period is terminated by the
Company without Cause or if Executive resigns for Good Reason other than in the
twelve (12) months following a Change in Control Date, in addition to the
Accrued Benefits, Executive shall be entitled to receive: (A) an amount equal to
his or her Base Salary (as in effect immediately prior to termination of
employment) for a period of nine (9) months following the date of termination,
paid in a single lump sum as soon as administratively feasible within sixty (60)
days following the date of termination; (B) any unpaid Annual Bonus (as defined
in Executive’s Employment Agreement) relating to the year prior to the year in
which the date of termination of employment occurs, paid in a single lump sum no
later than March 15 of the year following the calendar year in which the Annual
Bonus, if any, was earned; (C) at the discretion of the Board of Directors of
the Company (the “Board”) a prorated amount of any Annual Bonus relating to the
year in which the date of termination of employment occurs, based on the number
of full calendar months worked by Executive during such year divided by twelve
(12), and paid in a single lump sum no later than March 15 of the year following
the calendar year in which the prorated Annual Bonus,

 

1

--------------------------------------------------------------------------------


 

if any, was earned; and (D) either (a) reimbursement of Executive’s payment of
the full monthly premiums required for Executive’s continued participation in
the Company’s group health coverage shall be pursuant to the U.S. Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), through the end
of the ninth (9th) month following the date of termination, provided that
Executive is eligible for and timely elects to receive COBRA coverage and that
such provision of healthcare does not result in discrimination in the Company’s
healthcare plan in which Executive participates under Section 105(h) of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder or (b) where COBRA does not apply to Executive,
continuation of the health coverage provided under Executive’s Employment
Agreement through the end of the ninth (9th) month following the date of
termination provided such continuation is permitted under the terms of the
relevant insurance, or (at the election of a UK Executive) payment of the cash
equivalent of the cost to the Company of providing such health coverage during
such period. The benefits identified under Section 1(b)(ii)(A) to (D) are
collectively referred to as “Severance Benefits”). The payment of Base Salary
under Section 1(b)(ii)(A) and any payment in respect of health coverage under
Section 1(b)(ii)(D) shall be reduced by any Base Salary or health coverage
payments otherwise made to Executive by way of a payment in lieu of notice under
Executive’s Employment Agreement.  Executive shall not be entitled to any other
salary, compensation or other benefits after termination of the Employment
Period, except as specifically provided for in the Company’s employee benefit
plans or as otherwise expressly required by applicable law.

 

(iii)          Termination by Company Without Cause or by Executive For Good
Reason Following a Change in Control.  If the Employment Period is terminated by
the Company without Cause or if Executive resigns for Good Reason within twelve
(12) months following a Change in Control Date, in addition to the Accrued
Benefits, Executive shall be entitled to receive: (A) an amount equal to his or
her Base Salary (as in effect immediately prior to termination of employment)
for a period of twelve (12) months following the date of termination, paid in a
single lump sum as soon as administratively feasible within sixty (60) days
following the  date of termination;  (B) any unpaid Annual Bonus relating to the
year prior to the year in which the date of termination of employment occurs,
paid in a single lump sum no later than March 15 of the year following the
calendar year in which the Annual Bonus, if any, was earned; (C) an Annual Bonus
equivalent to a 12 month bonus, relating to the year in which the date of
termination of employment occurs, paid in a single lump sum no later than
March 15 of the year following the calendar year in which the Annual Bonus, if
any, was earned; (D) either (a) reimbursement of Executive’s payment of the full
monthly premiums required for Executive’s continued participation in the
Company’s group health coverage pursuant to COBRA through the end of the twelfth
(12th) month following the date of termination, provided that Executive is
eligible for and timely elects to receive COBRA coverage and that such provision
of healthcare does not result in discrimination in the Company’s healthcare plan
in which Executive participates under Section 105(h) of the Code and the
regulations promulgated thereunder or (b) where COBRA does not apply to the
Executive, continuation of the health coverage provided under Executive’s
Employment Agreement through the end of the twelfth (12th) month following the
date of termination provided such continuation is permitted under the terms of
the relevant insurance, or (at the election of a UK Executive) payment of the
cash equivalent of the cost to the Company of providing such health coverage
during such period; and (E) immediate vesting and exercisability of all of
Executive’s Company stock options that are outstanding and unvested as of the
date of termination of employment (the payments and benefits set forth in this
Section 1(b)(iii)(A) to (E) are hereinafter, collectively, the “CIC Severance
Benefits”).  The payment of Base Salary under Section 1(b)(iii)(A) and any
payment in respect of health coverage under Section 1(b)(iii)(D) shall be
reduced by any Base Salary or health coverage

 

2

--------------------------------------------------------------------------------


 

payments otherwise made to Executive by way of a payment in lieu of notice under
the Executive’s Employment Agreement.  Executive shall not be entitled to any
other salary, compensation or other benefits after termination of the Employment
Period, except as specifically provided for in the Company’s employee benefit
plans or as otherwise expressly required by applicable law. For the avoidance of
doubt, where Company stock options are no longer outstanding as of the date of
termination of employment (including as a result of any lapse in connection with
a Change in Control), they shall not become exercisable following Executive’s
termination by reason of this provision.

 

(iv)          Termination for Death or Incapacity.  If the Employment Period is
terminated for death or Incapacity (as determined by the Board in its good faith
judgment), in addition to the Accrued Benefits, Executive (or Executive’s
estate, if applicable) shall be entitled to receive: (A) any unpaid Annual Bonus
relating to the year prior to the year in which the date of termination of
employment occurs, paid in a single lump sum no later than March 15 of the year
following the calendar year in which the Annual Bonus, if any, was earned; and
(B) a prorated amount of any Annual Bonus relating to the year in which the date
of termination of employment occurs, based on the number of full calendar months
worked by Executive during such year divided by twelve (12), and paid in a
single lump sum no later than March 15 of the year following the calendar year
in which the prorated Annual Bonus, if any, was earned. Executive (or
Executive’s estate, as applicable) shall not be entitled to any other salary,
compensation or other benefits after termination of the Employment Period,
except as specifically provided for in the Company’s employee benefit plans or
as otherwise expressly required by applicable law.

 

(v)           Termination for Cause or Resignation for Other than Good Reason. 
If the Employment Period is terminated by the Company for Cause or upon
Executive’s resignation (other than resignation for Good Reason), Executive
shall only be entitled to receive the Accrued Benefits, and shall not be
entitled to any other salary, compensation or benefits from the Company or its
parent, affiliates or subsidiaries after termination of the Employment Period,
except as otherwise specifically provided for under Executive’s Employment
Agreement and the Company’s employee benefit plans or as otherwise expressly
required by applicable law.

 

(vi)          Except as otherwise expressly provided herein or in Executive’s
Employment Agreement, all of Executive’s rights to salary, bonuses, employee
benefits and other compensation hereunder which would have accrued or become
payable after the termination of the Employment Period shall cease upon such
termination, other than those expressly required under applicable law including
but not limited to Executive’s rights under COBRA.  The Company may offset any
amounts Executive owes the Company or its affiliates or subsidiaries against any
amounts the Company owes Executive hereunder subject to applicable law.

 

(vii)         The Company’s obligation to provide the Severance Benefits or CIC
Severance Benefits to Executive shall be conditioned upon the Executive’s
execution and the irrevocability of a general release in a form acceptable to
the Company within 60 days following termination of employment.  Executive shall
not be entitled to any other salary, compensation, or other benefits after
termination of the Employment Period, for the execution of a general release
form except as specifically provided for in the Company’s employee benefit plans
or as otherwise expressly required by applicable law.

 

(viii)        Any Severance Benefits or CIC Severance Benefits payable shall not
be paid until the first scheduled payment date following the date the general
release is executed and no longer subject to revocation, with the first such
payment being in an

 

3

--------------------------------------------------------------------------------


 

amount equal to the total amount to which Executive would otherwise have been
entitled during the period following the date of termination if such deferral
had not been required; provided, however,

 

(A)                               that any such amounts that constitute
nonqualified deferred compensation within the meaning of Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(“Section 409A”) shall not be paid until the 60th day following such termination
to the extent necessary to avoid adverse tax consequences under Section 409A,
and, if such payments are required to be so deferred, the first payment shall be
in an amount equal to the total amount to which Executive would otherwise have
been entitled during the period following the date of termination if such
deferral had not been required; and

 

(B)                               if Executive is a “specified employee” within
the meaning of Section 409A, any Severance Benefits or CIC Severance Benefits
payable to Executive during the first six months and one day following the date
of termination that constitute nonqualified deferred compensation within the
meaning of Section 409A shall not be paid until the date that is six (6) months
and one day following such termination to the extent necessary to avoid adverse
tax consequences under Section 409A, and, if such payments are required to be so
deferred, the first payment shall be in an amount equal to the total amount to
which Executive would otherwise have been entitled to during the period
following the date of termination if such deferral had not been required.

 

2.     Definitions.

 

(a)     For purposes of this Policy, “Executive” shall mean an executive officer
of the Company or a member of its group chosen by the Board or the Remuneration
Committee to be subject to this Policy.

 

(b)     For purposes of this Policy, “Employment Agreement” shall mean the
employment agreement by and between the Company or a member of its group and
Executive in force from time to time.

 

(c)     For the purposes of this Policy, “Employment Period” shall mean the
period from the effective date of employment through to the date of Executive’s
termination of employment.

 

(d)     For purposes of this Policy, “Cause” shall mean with respect to
Executive one or more of the following: (i) acts or omissions constituting gross
negligence, recklessness or willful misconduct on the part of Executive with
respect to Executive’s obligations or otherwise relating to the business of
Company; (ii) Executive’s material breach of Company rules, policies and/or
procedures; (iii) Executive’s material insubordination or material
non-performance or willful neglect of assigned duties; (iv) acts or omissions
which bring the reputation of the Company into material disrepute; (v) any act
or omission by Executive aiding or abetting a competitor, supplier or customer
of the Company and/or any of its subsidiaries or affiliates to the material
disadvantage or

 

4

--------------------------------------------------------------------------------


 

detriment of the Company and/or any of its subsidiaries or affiliates;
(vi) Executive’s commission of fraud, misappropriation, embezzlement or theft;
or (vii) Executive’s material breach of his or her Employment Agreement,
including, but not limited to, violation of any of the restrictive covenants set
forth in the Employment Agreement.

 

(e)     For purposes of this Policy, “Good Reason” shall mean that Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) the Company materially reduces
the amount of the Base Salary, except for across-the-board salary reductions
based on the Company’s financial performance similarly affecting all or
substantially all senior management employees of the Company or as otherwise
agreed with the Executive; (ii) the Company breaches its material obligations
under the Employment Agreement, or (iii) the Company materially reduces
Executive’s authority, duties or responsibilities without Executive’s consent. 
“Good Reason Process” shall mean that: (w) Executive notifies the Company in
writing of the first occurrence of one of the Good Reason condition within sixty
(60) days of the first occurrence of such condition; (x) Executive cooperates in
good faith with the Company’s efforts, for a period not less than thirty (30)
days following such notice (the “Cure Period”), to remedy the condition;
(y) notwithstanding such efforts, the Good Reason condition continues to exist;
and (z) Executive terminates his or her employment within sixty (60) days after
the end of the Cure Period. If the Company cures the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred and no
right to terminate for Good Reason shall exist. There is however no obligation
on the Company to remedy the condition that is considered by Executive to be
Good Reason.

 

(f)      For purposes of this Policy “Incapacity” shall be deemed to occur if
the Board, in its good faith judgment,  considers that Executive is mentally or
physically disabled or incapacitated such that Executive cannot perform his or
her duties and responsibilities under the Employment Agreement and notifies
Executive, and, within thirty (30) days of receipt of the Board’s good faith
notification, either (i) Executive fails to undertake a physical and/or mental
examination by a physician  mutually acceptable to the Board and Executive or
(ii) after Executive undertakes a physical and/or mental examination by a
physician mutually acceptable to the Board and Executive, such physician fails
to certify to the Board that Executive is physically and mentally able and
capable of performing his or her duties and responsibilities under Executive’s
Employment Agreement.

 

(g)     For purposes of this Policy, a “Change in Control” shall mean the
occurrence of any one or more of the following events: (i) the consummation of a
merger or consolidation of the Company with any other entity, other than a
merger or consolidation in which voting securities of the Company outstanding
immediately prior thereto continue to represent more than fifty percent (50%)
percent of the total voting power of the Company or such surviving entity
immediately after such merger or consolidation; (ii) the acquisition of all of
the Company’s outstanding capital stock by a single person or entity or a group
acting in concert to effect such acquisition other than an acquisition in which
voting securities of the Company outstanding immediately prior thereto continue
to represent more than fifty percent (50%) percent of the total voting power of
the Company or such surviving entity immediately after such merger or
consolidation; or (iii) the sale or disposition of all or substantially all of
the assets of Company.

 

5

--------------------------------------------------------------------------------


 

3.     Claims and Appeals Procedures.

 

(a)     Initial Claims. An Executive who believes he or she is entitled to a
payment under the Policy that has not been received is to follow the Procedure
as set out in Schedule A.

 

4.     Miscellaneous.

 

(a)     Administration. The Administrator has the exclusive right, power and
authority, in its sole and absolute discretion, to administer and interpret the
Policy. The Administrator has all powers reasonably necessary to carry out its
responsibilities under the Policy. The decision of the Administrator on any
disputes arising under the Policy, including (but not limited to) questions of
construction, interpretation and administration shall be final, conclusive and
binding on all persons having an interest in or under the Policy. For the
avoidance of doubt, the role of the Administrator is limited to the
administration of this Policy and, as such, it is acknowledged that
determinations by the Administrator are not final or binding with respect to any
subsequent dispute resolution process and shall not be afforded a special status
during any legal action.

 

(b)     Amendment and Termination.  The Company reserves the right to amend or
terminate the Policy at any time by action of the Board. However, the Company
shall consult with Executive in relation to any proposed significant amendment
or termination. Where any proposed amendment or termination of this Policy
substantially reduces the rights or benefits of Executive, then such amendment
or termination will only take effect if made in accordance with the terms of
Executive’s Employment Agreement.

 

(c)     At-Will Employment. The Policy does not alter the status of each
Executive, for Executives based in the US such Executives are employed as an
at-will employee of the Company. Nothing contained herein shall be deemed to
give any Executive the right to remain employed by the Company or to interfere
with the rights of the Company to terminate the employment of any Executive at
any time, with or without Cause.

 

(d)     Unfunded Obligations. The amounts to be paid to Executives under the
Policy are unfunded obligations of the Company. The Company is not required to
segregate any monies or other assets from its general funds with respect to
these obligations. Executives shall not have any preference or security interest
in any assets of the Company other than as a general unsecured creditor.

 

(e)     Transfer and Assignment. Neither an Executive nor any other person shall
have any right to sell, assign, transfer, pledge, anticipate or otherwise
encumber, transfer, hypothecate or convey any amounts payable under the Policy
prior to the date that such amounts are paid.

 

(f)      References to the Company. Where the employing company of the Executive
is not the Company but another member of the Company’s group, references in this
Policy to the Company shall be construed accordingly and, where necessary, shall
be deemed to be or include references to the relevant employing company.

 

6

--------------------------------------------------------------------------------


 

Schedule A

 

An Executive may submit a written claim for benefits to the Administrator within
60 days after the termination of employment. The Administrator is the
Remuneration Committee of the Board or its designee.  Claims should be addressed
and sent to the Board Remuneration Committee, marked for the attention of the
Remuneration Committee chairman, and sent by post or courier to the registered
office address of Adaptimmune Therapeutics plc.

 

If Executive’s claim is denied, in whole or in part, Executive will be furnished
with written notice of the denial within 30 days after the Administrator’s
receipt of Executive’s written claim. Written notice of the denial of
Executive’s claim will contain the following information:

 

(i)            the specific reason or reasons for the denial of Executive’s
claim;

 

(ii)           references to the specific Policy provisions on which the denial
of Executive’s claim was based;

 

(iii)          a description of any additional information or material required
by the Administrator to reconsider Executive’s claim (to the extent applicable)
and an explanation of why such material or information is necessary; and

 

(iv)          a description of the Policy’s review procedures and time limits
applicable to such procedures, including a statement of Executive’s right to
bring a civil action under applicable law for example Section 502(a) of ERISA
following a benefit claim denial on review.

 

(g)     Appeal of Denied Claims. If Executive’s claim is denied and he or she
wishes to submit a request for a review of the denied claim, Executive or his or
her authorized representative must follow the procedures described below:

 

(i)            Upon receipt of the denied claim, Executive (or his or her
authorized representative) may file a request for review of the claim in writing
with the Administrator. This request for review must be filed no later than 60
days after Executive has received written notification of the denial.

 

(ii)           Executive has the right to submit in writing to the Administrator
any comments, documents, records or other information relating to his or her
claim for benefits.

 

(iii)          Executive has the right to be provided with, upon request and
free of charge, reasonable access to and copies of all pertinent documents,
records and other information that is relevant to his or her claim for benefits.

 

(iv)          The review of the denied claim will take into account all
comments, documents, records and other information that Executive submitted
relating to his or her claim, without regard to whether such information was
submitted or considered in the initial denial of his or her claim.

 

(h)     Administrator’s Response to Appeal. The Administrator will provide
Executive with written notice of its decision within 30 days after the
Administrator’s receipt of Executive’s written claim for review. The
Administrator’s decision on

 

7

--------------------------------------------------------------------------------


 

Executive’s claim for review will be communicated to Executive in writing and
will clearly state:

 

(i)            the specific reason or reasons for the denial of Executive’s
claim;

 

(ii)           reference to the specific Policy provisions on which the denial
of  Executive’s claim is based;

 

(iii)          a statement that Executive is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, the Policy and all
documents, records, and other information relevant to his or her claim for
benefits; and

 

(iv)          a statement describing Executive’s right to bring an action under
applicable law for example Section 502(a) of ERISA.

 

(i)      Exhaustion of Administrative Remedies. The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under the
Policy. As to such claims and disputes no claimant shall be permitted to
commence any legal action to recover benefits or to enforce or clarify rights
under the Policy under any provision of law, whether or not statutory, until
these claims procedures have been exhausted in their entirety.

 

8

--------------------------------------------------------------------------------